Citation Nr: 0829391	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  03-29 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including hypertension, claimed as secondary to 
service-connected post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for PTSD.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESSES AT HEARING ON APPEAL

The veteran and J.W.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
June 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that granted an initial 10 percent 
rating for PTSD.  This appeal also arises from a September 
2003 RO rating decision that in pertinent part denied service 
connection for a heart condition, hypertension, impotency, 
and also denied entitlement to a TDIU.  

In May 2006, the Board REMANDED the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  It has 
been returned to the Board for further appellate 
consideration.  

Entitlement to a TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.  There is no medical evidence of cardiovascular disease or 
hypertension during active service or within a year of 
separation from active service.  

2.  There is no competent medical evidence that the veteran's 
service-connected PTSD has caused or aggravated 
cardiovascular disease or hypertension.  

3.  Competent medical evidence attributes erectile 
dysfunction to depression medication and competent medical 
evidence indicates that the veteran's depression is related 
to his PTSD. 

4.  PTSD is the veteran's only service-connected compensable 
disability and is manifested by severe depression, anxiety, 
irritability, flashbacks, suicidal thoughts, panic attacks, 
paranoia, hopelessness, obsessive thoughts and anger 
outbursts.
 
5.  The symptoms of the PTSD are productive of severe social 
and industrial inadaptability precluding the veteran from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Cardiovascular disease, including hypertension, was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The requirements for secondary service connection for 
cardiovascular disease, including hypertension, claimed as 
secondary to PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2007).

3.  The requirements for secondary service connection for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2007).

4.  The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
(2007); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

5.  The veteran's PTSD precludes him from securing or 
following a substantially gainful occupation.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, (2007); 38 C.F.R. §§ 4.16 (c), 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record (1) that VA will seek 
to provide; (2) that the claimant is expected to provide; and 
(3) VA must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim.  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  These notices must be provided prior 
to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, such notice was provided in a May 2006 letter 
to the claimant.  

The veteran challenges the initial evaluation for PTSD 
following the grant of service connection.  In Dingess, the 
Court held that where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Because the notice that was provided before 
service connection was granted was 
VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has attempted to obtain any relevant VA and private medical 
records identified by the veteran.  The veteran presented 
testimony at a hearing on appeal before the undersigned 
Veterans Law Judge.  The claimant was afforded VA medical 
examinations.  Neither the claimant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Direct Service Connection and Secondary Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as cardiovascular-renal disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
will be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310.  
Under the revised section 3.310(b), the regulation provides 
that:

      Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

38 C.F.R. § 3.310(b) (2007).

The amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In addition, regulatory comments make 
clear that, ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity, and that it is not enough merely 
that an examiner concludes that there is "aggravation."  See 
71 Fed. Reg. 52,745 (Sept. 7, 2006).  

It appears that the veteran first raised the issue of 
secondary service connection for cardiovascular disease and 
hypertension in January 2003.  Thus, his secondary service 
connection claim was filed prior to the October 10, 2006, 
effective date of the revised regulation.  Consequently, the 
law set forth in Allen will be used.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

In all claims, once the evidence has been assembled, the 
Board assesses the credibility and weight to be given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.



Cardiovascular Disease and Hypertension 

"Hypertension" means persistently high arterial blood 
pressure.  Various criteria for what might be considered 
elevated blood pressure readings have been suggested.  
According to some medical authorities, the hypertension 
threshold is a systolic pressure of 140 and a diastolic 
pressure of 90.  Hypertension may have no known cause 
(essential or idiopathic h.) or be associated with other 
primary diseases (secondary h).  Dorland's Illustrated 
Medical Dictionary 801 (28th ed. 1994).

The veteran's service treatment records (STRs) are negative 
for high blood pressure readings.  A June 1968 separation 
examination report reflects a blood pressure reading of 
138/84 and a normal heart.  According to a March 1995 VA 
hospital report, he had a myocardial infarction in February 
1995.  

The veteran now has diagnoses of coronary artery disease and 
hypertension; however, these diseases arose decades after 
active service.  No medical evidence tends to link coronary 
artery disease or hypertension directly to active service.

Concerning secondary service connection, however, the veteran 
reported that his physician feels that PTSD has aggravated 
his hypertension.  See October 2003 notice of disagreement 
(NOD).  

A July 2003 VA general medical compensation examination 
report reflects that the physician felt that PTSD did not 
cause a heart condition or hypertension.  The medical doctor 
mentioned that the veteran had several "other" risk 
factors, which might imply that PTSD might be a risk factor.  
The report leaves unanswered the question of aggravation, 
however.   

In December 2004, a VA health professional offered a link 
between "increased PTSD symptoms and increased 
hypertension..."  The registered family nurse-practitioner 
(RN-CS, FNP) entered the following in a December 2004 VA 
clinical report, "His PTSD and propensity to anger outburst 
contribute significantly to his hypertension, which in turn 
increases his risk for cardiovascular events, so certainly do 
not look forward to losing the protection of atenalol."  
Other reports mention that atenolol, an antihypertensive 
drug, might be discontinued because of adverse side effects 
(sleepiness, cognitive difficulty, bradycardia).  

In February 2006, J.W. testified before the undersigned 
Veterans Law Judge that studies found that PTSD and long-term 
psychological distress was a contributing factor for coronary 
artery disease.  J.W. testified that Social Security 
Administration (SSA) disability benefits were awarded to the 
veteran in part because of PTSD.  

In October 2006, a VA staff psychiatrist examined the veteran 
and found no causal relationships between PTSD and 
hypertension and no link by way of aggravation.  The 
psychiatrist explained that the December 2004 nursing opinion 
did not show a causal relationship.  

While the veteran has provided lay evidence of a link, 
laypersons are not competent to determine an issue involving 
a question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The veteran's opinion in this 
matter is not persuasive because the determination involves 
an issue requiring medical training.  

The October 2006 VA psychiatrist's opinion, concerning the 
origin of coronary artery disease and hypertension, is 
persuasive.  It appears to be based on correct facts, 
including a review of the favorable medical evidence.  While 
the VA nurse's favorable opinion has persuasive value, its 
value does not equal the VA psychiatrist's opinion.  This is 
simply because the psychiatrist is more qualified to judge 
the effects of psychiatric disorders on the cardiovascular 
system.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
cardiovascular disease and hypertension, also claimed 
secondary to PTSD, is therefore denied.  

Erectile Dysfunction

The veteran's STRs do not reflect erectile dysfunction.  A 
March 1996 VA report notes a gradual onset of impotence over 
the recent three years.

In January 2003, the RO received a letter containing a claim 
of service connection for erectile dysfunction secondary to 
prescribed drugs.  A July 2003 VA general medical 
compensation examination report reflects that the physician 
felt that it is at least as likely as not that depression 
medication contributed to erectile dysfunction.  

In February 2006, the veteran testified that his PTSD 
medication caused erectile dysfunction.  

An October 2006 VA PTSD examination report reflects that it 
is not clear whether PTSD has affected the veteran's 
depression.  The psychiatrist was unable to dissociate 
depression from PTSD.

Because one VA physician attributed erectile dysfunction to 
depression medication, and since a VA physician could not 
completely dissociate depression from service-connected PTSD, 
and because no other medical evidence controverts these 
medical opinions, the medical evidence appears to be in at 
least relative equipoise.  The benefit of the doubt doctrine 
will therefore e applied.  38 U.S.C.A. 5107(b); Gilbert, 
supra.  Service connection for erectile dysfunction, 
secondary to medication for service-connected PTSD, will 
therefore be granted.  




Initial Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a) (2007).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2007).

Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders; neurologic deficits or other 
impairments stemming from the same etiology (e.g. a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder (see § 4.25).  38 C.F.R. § 4.126(c) 
(2007).

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see § 4.14).  38 C.F.R. §  4.126(d) (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.  More 
recently, the Court held that where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The veteran's PTSD has been rated 10 percent disabling since 
March 13, 1996, under Diagnostic Code 9411.  During the 
appeal period, this diagnostic code changed.  Thus, both 
versions of the rating schedule are potentially applicable.   
The Board will address former 38 C.F.R. § 4.132, Diagnostic 
Code 9411 first.

Under former 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
a 10 percent evaluation for PTSD is warranted when the 
symptoms are less than the criteria required for the 
30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation for PTSD is warranted 
when the ability to establish or maintain effective and 
wholesome relationships with people is definitely impaired, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

VA's General Counsel has defined "definite" as "distinct, 
ambiguous, and moderately large in degree," and as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  VA 
O.G.C. Prec. 9-93.  The VA, including the Board, is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

A 50 percent evaluation for PTSD is warranted under the 
former criteria when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is warranted when: 1) the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
2) the veteran exhibits totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
there is demonstrable inability to obtain or retain 
employment.

A September 1996 PTSD evaluation for Social Security 
Administration (SSA) indicates that the veteran avoided 
people.  He was moderately impaired from performing 
activities of daily living.  His socialization was markedly 
restricted.  He was withdrawn, sarcastic, and irritable.  The 
psychiatrist felt that the veteran had severe depression and 
PTSD.  In June 1997, SSA determined that the veteran was 
impaired from working due, in part, to PTSD.  More will be 
said about depression below.

A February 2002 VA outpatient treatment report contains a GAF 
score of 65 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (hereinafter referred to as DSM-IV), a GAF score of 
61 to 70 is indicative of some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well.  See 38 C.F.R. § 4.125 
(2007)]. 

According to a November 2002 VA PTSD compensation examination 
report, an earlier, April 1996, VA report contains a GAF 
score of 40 [31 to 40 is indicative of impairment in reality 
testing or major impairment in work, judgment, thinking, or 
mood, i.e., is unable to work].  Id.  

During the November 2002 examination, the veteran reported 
that he had not worked since his heart attack in 1995.  His 
crying spells and suicidal thoughts were infrequent.  The 
clinical psychologist assigned a GAF score of 55 [51 to 60 is 
indicative of moderate symptoms (flat affect and 
circumstantial speech, occassional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  Id.  The 
examiner noted that if only the PTSD was considered, the GAF 
would be 70.  

A May 2003 VA PTSD treatment report contains a GAF score of 
55.  PTSD was diagnosed.  Another May 2003 report contains a 
GAF score of 60.  

A July 2003 VA PTSD compensation examination report contains 
a GAF score of 55-65.  In August 2003, a VA psychiatrist 
assigned a GAF score of 45, however.

In his October 2003 notice of disagreement, the veteran 
argued that PTSD precluded driving, working, and 
concentrating.  

In December 2003, the veteran's treating psychiatrist 
assigned a GAF score of 35.  GAF scores of 35 were also 
assigned in April, July, and October 2004.  Dementia and 
memory deficits were noted.

Although in February 2005, a GAF score of 53 to 63 was 
assigned, GAF scores of 35 were again assigned at various 
times in 2005. 

In March 2005, a private psychiatrist found anxiety, panic 
attacks, hopelessness, obsessive thoughts, suicidal thoughts, 
paranoia, anger outbursts, flashbacks, and survivors guilt.  
Social anxiety was most debilitating.  

In February 2006, the veteran and J.W. testified before the 
undersigned Veterans Law Judge that he had increased 
irritability.  

VA hospitalized the veteran for psychiatric treatment in July 
2006 because of increased nightmares and suicidal thoughts.  
His medications were adjusted.  His GAF score at discharge 
was 50.  In August 2006, however, his GAF score had dropped 
back to 38 and in September 2006, his GAF score was 41.  

The veteran's October 2006 VA PTSD compensation examination 
report notes that his social adaptation was significantly 
impaired and he was unable to get along with coworkers.  The 
psychiatrist felt that the highest GAF score in the recent 
year should be 40.  In March 2007, his GAF score was 45. 

In a March 2007 VA "Biopsychosocial Assessment" a clinical 
psychologist had much to say about the severity of the 
veteran's PTSD.  The psychologist stated, "The patient's 
PTSD symptoms have had a severe impact on his social function 
and a severe impact on his occupational functioning."  
"Additional clinical features include significant 
dissociation."  

Concerning the relationship between depression and PTSD, the 
VA psychologist said, "Some of the symptoms of depression 
overlap with PTSD.  Also, depression and PTSD tend to 'go 
hand in hand.'"  The psychologist further reported:

   [The veteran's] scores indicate that he is 
experiencing significant anxiety and depression 
symptoms that are interfering in his life. ...[The 
veteran] is also experiencing symptoms of depression 
including potential thoughts of worthlessness or 
hopelessness, sadness or loss of interest in 
activities, and lower energy level or disturbance of 
sleep pattern.  Individuals with similar profiles 
report recurrent thoughts of self-harm or death.  
[The veteran] tends to be emotionally labile and 
impulsive.  His scores indicate that he is easily 
angered. ...Overall, [the veteran's] scores portray an 
individual who is experiencing distress due to 
symptoms of depression, including suicidal ideation, 
and anxiety related to past traumatic experiences.  
He is irritable and can become aggressive, and may 
have difficulty in interpersonal relationships.

The primary Axis I diagnosis was PTSD with a GAF score of 45. 

The earliest GAF score during the appeal period was 40, in 
1996, and the most recent GAF score was 45 in March 2007.  
While the PTSD symptoms have fluctuated over the appeal 
period, overall, there has been no clear improvement-or 
worsening-of PTSD.  The evidence does not therefore contain 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal.  Thus, assignment of staged ratings 
is not warranted.  necessary.  Hart, supra.  

The veteran's PTSD has been manifested throughout the appeal 
period by such symptoms as anxiety, panic attacks, obsessive 
behavior, suicidal ideation, paranoia, anger outbursts, 
feelings of worthlessness and hopelessness, disturbance of 
sleep pattern, depression, and irritability.  His social and 
occupational functioning is severely impaired by PTSD.  While 
one PTSD evaluator deemed the veteran's PTSD "relatively 
mild" other evaluators have found PTSD severe.  Resolving 
any remaining doubt in favor of the veteran, the Board finds 
severe PTSD. 

Comparing these manifestations with the criteria of the 
earlier version of the rating schedule, the criteria for a 70 
percent schedular rating are clearly met.  While at certain 
times, GAF scores greater than 60 were assigned, GAF scores 
of 50 or lower predominate.  GAF scores of 50 and lower are 
significant in that they connote inability to work.  A recent 
VA PTSD examiner found the veteran unable to get along with 
coworkers.  Moreover, VA psychiatrically hospitalized the 
veteran once during the appeal period.  These facts and the 
relatively low GAF scores of 40 and lower amply demonstrate 
inability to obtain or retain employment.  

According to a September 2003 RO rating decision, the 
veteran's only compensable service-connected disability is 
PTSD.  Under the former rating criteria, where the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16 (c) 
(1996).  

The Board need not address whether the veteran's PTSD should 
be rated 100, rather than 70 percent because, in this case, 
by operation of § 4.16(c), the 70 percent criteria suffice 
for a 100 percent schedular rating.   

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  A 100 percent schedular disability rating for PTSD 
will therefore be granted under § 4.16 (c) and § 4.132, 
Diagnostic Code 9411 (1996).  


ORDER

Service connection for cardiovascular disease, including 
hypertension claimed secondary to PTSD, is denied. 

Service connection for erectile dysfunction as secondary to 
service-connected PTSD is granted.  

A 100 percent schedular evaluation for PTSD is granted, under 
the provisions of 38 C.F.R. § 4.16(c), subject to the law and 
regulations applicable to the payment of monetary benefits.


REMAND

Where the Board grants an increased rating while an appeal 
for TDIU is pending, a remand to the RO for readjudication of 
the TDIU claim is normally required.  However, where the 
Board grants a 100 percent schedular rating, the veteran is 
not entitled to TDIU as well.  Green v West, 11 Vet. 
App. 472, 276 (1998).  

In this case, the TDIU issue must be remanded even though a 
100 percent schedular rating has been granted, because the RO 
has not yet determined an effective date for the grant of the 
100 percent schedular rating.  When the RO assigns an 
effective date for a 100 percent schedular PTSD rating, a 
time period not covered by the 100 percent schedular rating 
for which the TDIU claim remains viable could remain.  Thus, 
it would be premature for the Board to adjudicate the TDIU 
claim now, as we cannot ascertain the appropriate time 
period, if any, for that rating.  In Harris v. Derwinski, 
1 Vet. App. 180 (1991), and Hoyer v. Derwinski, 1 Vet. App. 
208 (1991), the Court dismissed as premature Board decision 
which addressed a claim that was "inextricably intertwined" 
with another claim that was pending.

Accordingly, the case is REMANDED for the following action:

1.  After the assignment of an effective 
date for a 100 percent schedular rating 
for PTSD, the RO must determine whether 
the TDIU claim remains viable for any 
other period.  If so, then the RO must 
develop and adjudicate the TDIU claim as 
necessary and in accordance with normal 
procedures.  

2.  Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folders are returned to the 
Board. 

The purposes of this remand are to comply with due process of 
law and to further develop the claims.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


